Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 1 of 40

iN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Petitioner, Case No. 17-cr-396

)

)

)

)

-against- )
JOHN CHAMBERS, )
)

)

Defendant.

MOTION FOR EARLY TERMINATION OF PROBATION

John Chambers
Pro Se
511 Avenue of the Americas, #216
New York, New York 10011
(212) 645-5279
Email: proudlypatriotic@yahoo.com
TO:
Honorable Justice William H. Pauley Ill
Courtroom 20B
United States Federal Courthouse
500 Pearl Street
New York, NY 10007

Honorable Geoffrey S. Berman

Interim United States Attorney for the Southern District of New York
By: Messrs. Alex Rossmiller & Paul M. Montelioni

Assistant United States Attorneys

1 Saint Andrews Plaza

New York, New York 10007
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 2 of 40

—1N THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, )

)

)

)

Vv. ) Motion for Early Termination of

) Probation
)

JOHN CHAMBERS } Case No. 17-cr-396

)
Defendant, }

Plaintiff,

|. INTRODUCTION.

Defendant, JOHN CHAMBERS, (hereinafter also referred io as
“Movant’) hereby moves this Honorable Court to terminate his term of
supervised release pursuant to 18 U.S.C. § 3583(e)(1). The 3-year term of
supervised release began on January 3, 2020. As of April 3, 2021, Mr.
Chambers will have completed 15 months of this supervisory term.

Mr. Chambers is being supervised in the Southern District of New
York where he was born, raised, lived all of his life and where he attended
college at the City College of New York. The only deviation from this was
the three years he lived in Pennsylvania as he attended Temple University

School of Law from 1980 to 1983.

Page 1 of 14
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 3 of 40

Prior to the filing of this petition, pro se Movant provided it to his
supervising probation officer (United States Probation Officer Zondra
Jackson). Although the Movant is familiar with the customary practice of
also seeking the acquiesces for this application from the United States
Attorneys Office, the Movant, due to his pro se status, did not believe it to
be prudent and did not feel comfortable in personaily contacting the
government attorneys directly.

The probation officer has indicated that Mr. Chambers is in full
compliance in all areas of supervision. She did not appear to oppose this
petition, although she informed the Movant that the more typical timeframe
for early termination would be 18 months, as opposed to 15 months.

il. APPLICABLE LAW.

Title 18, section 3583(e)(1) of the United States Code authorizes the
Court to terminate a defendant's term of supervised release at any time
after the expiration of one year of supervision if the Court is "satisfied that
such action is warranted by the conduct of the defendant released and the
interest of justice."

It is respectfully submitted that Section 3583(e) directs the Court to

consider the purposes of sentencing set forth in 18 U.S.C. §3553(a), (a)(2)

Page 2 of 14
Cc :17-cr-
ase 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 4 of 40

(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) in deciding whether
to terminate a term of supervised release.

The Judicial Conference has identified the following criteria to assess
eligibility for early termination:

Officers should consider the suitability of early termination for
offenders as soon as they are statutorily eligible. The general criteria
for assessing whether a statutorily eligible offender should be
recommended to the court as an appropriate candidate for early
termination are as follows:

4. stable community reintegration (€.9. residence, family,
employment):

2. progressive strides toward supervision objectives and in
compliance with conditions of supervision;

3. no aggravated role in the offense of conviction, particularly
large drug or fraud offenses,

A. no history of violence (€.9. sexually assaultive, predatory
behavior, or domestic violence);

5. no recent arresis or convictions (including unresolved
pending charges), or ongoing, uninterrupted patterns of criminal
conduct;

6. no recent evidence of alcohol or drug abuse,

7. no recent psychiatric episodes;

8. no identifiable risk to the safety of any identifiable victim; and

9. no identifiable risk to the public safety based on the Risk
Predication Index (RP!) Guide to Judiciary Policy, Volume 8E, Ch. 3

Page 3 of 14
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 5 of 40

4 p t

§ 380.10(b), "Early Termination" (Monograph 109) (rev'd 2010).

Pursuant to the policy, “there is a presumption in favor of
recommending early termination...” so long as supervisees are not “career
violence, and/or drug offenders, sex offenders, or terrorists,” and if they

“present no identified risk to the public or victims.” Id., § 380.10 (g).

Further, on February 16, 2012, the Honorable Robert Holmes Bell,
Chair of the Committee on Criminal Law of the Judicial Conference’, issued
a memorandum to all United State District Court Judges encouraging them
to grant early termination of supervised release in appropriate cases as an
effort the reduce expenditures in the probation and pretrial services
programs.

The article states further:

Early termination also saves money. In fiscal year
2012, the supervision of more than 7,000 offenders
was terminated early, saving the Judiciary more
inan $7.7 million®.

ae I,

1 https:/Awww,uscourts.gov/news/201 3/09/24/early-termination-supervision-cost:
effective-and-safe

SE he eo

2 Accounting for inflation, since this amount noted in an article in 2012, this amount
would be $8,820,821.97 in 2021. See https://Awww.in201 3doliars.com/us/inflation/2012?
amount=4000

Page 4 of 14

 
Ca :17-cr-
se 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 6 of 40

f ? é

Terminating “appropriate cases before they reach their full term saves
resources and allows officers to focus on offenders who continue to pose
the greatest risk of recidivism.” Judge Bell's 2012 memorandum notes that
supervision costs approximately $4,000.00 per year per case’. Analysis by
the Administrative Office of the Courts indicates that offenders who receive
early termination were “arrested less often, for less serious charges, and
were sentenced to terms of imprisonment less often.” Accordingly, “[flrom

a policy standpoint, it appears that the above criteria, when properly

applied, does not jeopardize public safety.” Id.

ill. MR. CHAMBERS SATISFIES THE CRITERIA AS SET
FORTH FOR EARLY TERMINATION

Mr. Chambers satisfies all of the factors set forth for early termination.

He has completed the single additional condition set by this
Honorable Court and was deemed to not need further counseling or
treatment following sessions with mental health professionals within the
facility he was confined to.

The single condition set by this Honorable Court that was for ihe

Movant to seek counseling.

 

3 Accounting for inflation, since this amount noted in an article in 2012, this amount
would be $4,582.25 in 2021. See https:/Avww.in201 3dollars.com/us/inflation/20127
amount=4000

Page 5 of 14
Cc :17-cr-
ase 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 7 of 40

During his term of 1 year and a day at Danbury Federal Correctional
Facility, he was originally seen by Chief Jessica Seaton, PhD., and then by
a licensed psychologist, Dr. Rebecca Stacy, PsyD, on several occasions.

Dr. Stacy deemed it unnecessary for the defendant to continue any
other psychological treatment. These medical records were provided to the
Probation Department during the Movant's first meeting with his probation
officer. | Throughout these reports, it states, “ Chambers continues to
exhibit lack of mental health symptom.” (See attached Exhibit “A’).

He was informed, as a result of these findings whilst he was at
Danbury FCi, he would not be required to engage in further counseling.

Harkening back to the criteria for any early termination, Mr. Chambers
has no history of any violence, abusive behavior or domestic incidents in
his past.

He will be 67 years old this year, and has peen with his wife since
4997, they having been formally and legally married in the year 2001%. Mr.
Chambers has lived in the same apartment since 1986.

Mr. Chambers spent 8 months in a correctional facility for women.
Despite the added challenges for Mr. Chambers, given his inward identity,
as well as outward appearance, he was told by the Unit Manager of
Danbury FCI, Mr. Neil Kohrs, that he was an exemplary inmate during one
of a number of meetings between the Movant and Mr. Kohrs. He provided
Mr. Chambers with his Custody Classification Form, and delineated the

reasons for each rating or number. (See attached Exhibit “B”).

 

4 Mr. Chambers and his wife first, prior to his transition and their marriage in Las Vegas
in 2001, tied the knot before friends and family in NYC which was officiated by a non-
denominational priest in 1999.

Page 6 of 14

 
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 8 of 40

i : t

Mr. Kohrs explained that some of the inmates at the Federal Prison
Camp had actually been sentenced to 15 or 20 years originally. Unlike:
male facilities where Camps will not allow male inmates in, even with good
behavior, if their original incarceration sentence exceeded 10 years. That
is not the same in Federal prison camps that house female inmates. A
female inmate with a hefty sentence can work her way into a camp, with
good behavior and an increase in her positive classification numbers. This
is mentioned, as there were many housed in Danbury Federal Camp that
were different than the typical defendant assigned to a camp facility. Some
of these individuals bullied and harassed Mr. Chambers. And, although the
staff at Danbury FCI, from officers all the way up to the Warden, were all
very kind and professional to Mr. Chambers, these few inmates made day-
to-day existence much more difficult for the Movants.

There can be little question that, as hard as it is for anyone to endure
incarceration, particularly someone with no criminal background in their
60s, it was much more difficult for Mr. Chambers to do so, given his special
circumstance. Yet, he kept his head down, as much as he could, and he
worked hard cleaning the dining area and bathroom every weekday
morning, he read, he wrote a letter each day to his Bride, and he wrote to

others, as well, and he hugely looked forward to a visit from his wife every

5 Among the hurtful and ugly insults hurdied at the Movant were: ‘you are a freak,”
“you're disgusting,” “you're a certified creep,” and “you're a fraud.” In fact, on April 72,
2019, Movant was called into the CO Barasa’s office and asked about an incident
wherein he was attacked in the dining hall in front of dozens of others, and insults were
hurled at him. Several inmates had to hold this particular inmate back from physically
attacking the Movant.

Page 7 of 14

 
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 9 of 40

f

single Sunday, and on the holidays that were permissible, to make it
through.

He was released from Danbury FCI on October 29, 2020. He
was then placed on house arrest, and tethered to an ankle bracelet.
For some unfathomable reason, despite ihe fact that he was placed
on an ankle bracelet by the halfway house in the Bronx (the Bronx
Community Residential Center), the halfway house, nonetheless
telephoned Mr. Chambers every night, in the middie of the night
waking him up at least once every night.

This happened, despite the fact, that Mr. Chambers selt
surrendered to the Federal prison, as was directed by this Honorable
Court, and in spite of the fact that there was no credible underlying
reason to believe Mr. Chambers was anywhere but in bed next his
Beloved at 2:00 AM in the morning. Not to mention, he was tied to an
irremovable ankle bracelet monitoring, and notifying, the halfway
house, if he moved even fifteen feet out of the range of the base unit.

The halfway house also required his constant presence in order
to conduct urinalysis. Again, this despite the fact that Mr. Chambers, a
man who will be 67 this year, has absolutely no history of drug or
alcohol abuse. This draconian procedure, certainly understandable in
many instances but not in connection with Mr. Chambers, continued
until only one week before his release to probation on January 3,
2020.

Page 8 of 14
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 10 of 40

1

And, this was only after Mr. Chambers wrote to the BOP, and the
Director of the halfway house. Evidently, there was a consensus that
these urinalysis testing were indeed excessive and unnecessary in
John Chambers’ situation, at least to the great degree that Mr.
Chambers was subjected to, for someone with the Movant's history
and background.

Upon entry into the Probation Department's supervision on
January 3, 2020, Mr. Chambers was almost immediately transferred to
“tow Intensity’ supervision. This, of course, came after completing
the necessary orientation.

Mr. Chambers has complied with all responsibilities in connection
with his sentencing from the beginning of his surrender to the Bureau
of Prisons in February of 2019, to his house arrest in October of 2019,
through probation beginning January 3, 9020, and through the writing
of this application without fail.

The few times he has left the jurisdiction, at any time during
these last 15 months, he has, as required, sought permission from
Probation Officer Jackson prior to leaving the jurisdiction.

At this juncture, the Movant's wife of over twenty years is moving
to Florida, and naturally, the Movant seeks to accompany her.

Mr. Chambers is cognizant that if this application is not approved
for early termination, he will be transferred to the Probation

Department that covers Sarasota County, Florida, on the west coast.

Page 9 of 14

 
Case 1:17-cr-
e 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 11 of 40

i 4 i

If that is the order of this Honorable Court, Mr. Chambers will do as he
has always done and continue to comply with directives.

This move has been prompted by two major considerations: the
cost of living in NYC is too high, and the fact that the Movant was the
victim of a robbery at the end of June, 2020.

On June 28, 2020, Mr. Chambers was out walking his daily mile
in his Flatiron neighborhood order to keep off the almost 5Olbs he iost
while incarcerated at Danbury FCIS.

Mr. Chambers walks approximately 3/4 of a mile before meeting
up with his wife and Belgian Malinois. This Sunday morning, was not
unlike any other, until he stopped to take a photograph of the 6 or 7
tables of people enjoying outdoor dining at Hollywood Diner on the
corner of 16th Street and 6th Avenue.

He was across 6th Avenue, at the time.

The next thing he knew, he was being grabbed, spun around,
punched in the chest, and the chain and pendant around his neck was
robbed from him. He ended up flying backwards and landing hard on

his back in the gutter, where he remembers he had the wherewithal to

oe

6 During this time, it was impossible to eat the prison food, as the vast majority of it was
barely fit for human consumption. In fact, at one point, the prison posted an article about
“rainbow” colored beef to assuage the fears of the inmates that the meats provided
were unsafe. (See attached Exhibit C). After finding himself sickened after one of the
dinner meals served, Movant stopped going to dinner, altogether. During this 8 month
period, he bought peanut butter from the commissary, and took morning bread from the
6:00am breakfast time, to be eaten later in the day. He drank milk, and fortified his diet
by drinking a 4,000mg Super “C” drink offered at the commissary, as well. If there was a
salad offered at evening meal, Mr. Chambers would go. Those he had befriended would
“trade” their salad for whatever the meat/high carb offering was for the nightly meal.

Page 10 of 14

 
Cc :17-cr-
ase 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 12 of 40

keep his head forward, and his chin tucked tight, so he did not crack
his skull on the concrete.

Laying there in the bike lane on a beautiful, sunny Sunday, in the
City that he has loved his entire life, he knew it was time to think
seriously about leaving. He knows he was extremely fortunate that he
was not seriously hurt in this robbery.

Kind people came from the diner to help him, bringing him a
glass of ice water and another calling 911 for him. And, although Mr.
Chambers later looked at a photo array at the 013 precinct house to
identify the perpetrator, with face being almost entirely covered with a
mask, and the perpetrator also wearing a baseball cap pulled down
low over so as to almost cover his eyes, it was impossible to
accurately point out the criminal who had attacked him without
warning on that bright Sunday morning.

Now, neither Mr. or Mrs. Chambers venture out after dark. Even
though this happened during the day, they are both concerned for their
continued safety in New York City whether in daylight or at night. This
is no way to live, and now has nothing to do with the pandemic.

Mrs. Chambers has been awaiting to ascertain whether she can
rely upon her Mother in Texas to assist in the costs of moving. The
move will take place next month in April.

If Mr. Chambers did not accompany his wife, he would be
rendered homeless, as he ig unable to afford even a modest

apartment in the five boroughs.

Page 11 of 14
Ca :17-cr-
se 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 13 of 40

1V. ALTERNATIVE TO EARLY RELEASE

The Movant sincerely hopes that this Honorable Court will
seriously consider him for early release from probation.

In the event that this Honorable Court is not inclined to grant this
application for early release, the Movant respectful requests that this
be done without prejudice for Movant to renew his application at a
later date.

in addition, if this Honorable Court is not inclined to grant this
motion, the Movant respectfully requests that the Court direct the
Probation Department to permit the move to Florida, with transfer the
the appropriate authority in Sarasota County, and without the
immediate necessity of a “nome visit,” as was originally required
before the start of probation in NYC.

The issue with the latter Is: when there was a home visit here in
Mr. Chambers’ home in New York City before January of 2020, his
wife was in the apartment. By requiring a home visit before the move
out of New York City in April, there is no way this can take place
unless his wife goes to Florida first and then comes back to pick up
Vir. Chambers.

With all due respect, this would piace a tremendous amount of
both stress and great burden on the couple, particularly, in light of the
fact that neither one of them wishes to fly due to continuing concerns

over Covid-19 (and various strains), and thus it would require Mr.

Page 12 of 14

 
Case 1:17-cr- -
cr-00396-WHP Document 116 Filed 03/22/21 Page 14 of 40

Chambers’ wife to drive 1,200 miles alone there and 1,200 alone
pack, and then 1,200 there with Mr. Chambers, for a total of almost
4,000 miles.

Based upon Mr. Chambers’ overall compliance, in the event that
this Honorable Court is disinclined to grant this motion, the Movant
respectfully asks that he be granted 4 days to get to Florida with his

wife, and that a home visit take place anytime thereafter, if required.

Vv. CONCLUSION

Given Mr. Chambers’ commendable reentry into the community and
performance from start of sentencing through this motion, he respectfully
requests that the Court order that his term of supervision be terminated
under 18 U.S.C. § 3583(e).

Dated: New York, New York
March 15, 2021

Respectfully Submitted,
/s/John Chambers

By John Chambers

Pro Se

511 Avenue of America #216
New York, New York 40011

212-645-5279

proudlypatriotic@yahoo.com

TO:

Honorable Justice William H. Pauley III
Gourtroom 20B

Page 13 of 14
Case 1:17-cr- -
00396-WHP Document 116 Filed 03/22/21 Page 15 of 40

United States Federal Courthouse
500 Pearl Street
New York, NY 40007

Honorable Geoffrey S. Berman

Interim United States Attorney for the Southern District of New York
By: Messrs. Alex Rossmiller & Paul M. Monitelioni

Assistant United States Attorneys

4 Saint Andrews Plaza

New York, New York 10007

(212) 637-2200

Page 14 of 14
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 16 of 40

 

xhibit A
Case 1:17-cr-0 -
O89 WHP Document 116 Filed 03/22/21 Page 17 of 40

TRULINCS 79033054 - CHAMBERS, JOHN - Unit: DAN-O-A

TRULINCS 79024 Ca i cenennenrnnrntncnnee TTT

FROM: Chambers, Christina

TO: 79033054

SUBJECT: Language from Judgment
DATE: 10/07/2019 06:21:19 PM

Special Conditions of Supervision

The defendant shall participate in a mental health program b the U.S. Probation Office. The defendant shall continue to take
any prescribed medications unless otherwise instructed by the health care provider. The defendant shal! contribute to the costs
of services rendered not covered by third-party payment, if the defendant has the ability to pay.. The Court authorizes the
release of available psychological evatuations and reports to the health care provider.

 
Case 1:17-cr- -
cr-00396-WHP Document 116 Filed 03/22/21 Page 18 of 40

| Bureau of Prisons
Psychology Services
General Administrative Note

+*SENSITIVE BUT UNCLASSIFIED™

 

Reg #: 79033-054

 

Inmate Name: CHAMBERS, JOHN
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: C
Date: 09/10/2019 15:26 Provider: Stacy, Rebecca PsyD
Comments
See attached for CMA Sentry Assignment for Transgender Inmates.
Completed by Stacy, Rebecca PsyD on 09/1 0/2019 15:29

Bureau of Prisons - DAN

Generated 09/10/2019 45:29 by Slacy, Rebecca PsyD

Page 1 of 1

 

 
Case 1:17-cr- -
00396-WHP Document 116 Filed 03/22/21 Page 19 of 40

 

 

‘ ; Bureau of Prisons **SENSITIVE BUT UNCLASSIFIED™
Psychology Services
Diagnostic and Care Level Formulation
Inmate Name: CHAMBERS, JOHN Reg #: 79033-0584
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: CG
Date: 06/17/2019 13:19 Provider: Stacy, Rebecca PsyD

 

Relevant Historical Information

Inmate Chambers reported he was bor and raised in New York. He stated he has been married for 22 years and does
not have children. He advised his wife is his most positive support.

Innate Chambers earned is GED in 4974. On June 8, 4980, Inmate Chambers received a Bachelor of Arts degree from
City College in New York. In 1983, Inmate Chambers graduated from Temple University Beastey School of Law. On duly
30, 1984, Inmate Chambers became 4 licensed attorney and was admitted to practice law in New York State. He last
worked as a lawyer.

Inmate Chambers reported history of sexual abuse by two men at age 6 (separate instances). One was an ongoing
occurrence and the other was a one-time situation. Inmate Chambers was offered programming in Resolve and declined
to participate.

Inmate Chambers reported this is hig first incarceration. He is transgender femate to male. Inmate Chambers reported
he transitioned to a male name in 2000 and In the same year, had a mastectomy. Inmate Chambers continues to have
female genitalia. He has taken hormones on a regular basis for numerous years and continues to have active
prescriptions while incarcerated.

Inmate Chambers was designated CARE2-MH prior to his arrival to FPC-DAN. This writer has met with Inmate
Chambers for the past four months to determine his adjustment to incarceration. He has appropriately utilized sessions
to discuss feeling bullied by other inmates and ways to handle such situations. Inmate Chambers has noted this type of
behavior has “calmed down" recently and he remains disengaged from "immature inmates.” He has consistently noted
he feels accepted by most of hls peers and comfortable around most women at the camp. Inmate Chambers reported
engaging in healthy coping skills on a regular basis including talking to his wife, reading, and meeting new people.

In formulating 4 diagnosis, reconcile discrepancies between diagnostic impressions.
(X)N/A. There is no discrepancy between diagnostic impressions in the record.
{) Discrepancies with past BEMR diagnoses were identified and resolved. See diagnostic formulation below.

{)} Discrepancies between current Psychology-rendered and Heaith Services-rendered BEMR diagnoses were noted
but were unable to be resolved due to differing clinical opinions. See diagnostic formulation below.

{nmate Chambers was designated CARE2-MH prior to his arrival at FPC-DAN. He was interviewed for possible gender
dysphoria. Inmate Chambers reported he has felt like he wanted to be male since "| can remember." He noted, “| always
felt out of place. in women's dressing rooms, | turned around because 1 felt like | was invading thelr privacy. 1 waited
until | was 46 to transition. | had a supportive wife and knew it was the right time. | feet good about the person | am now
and | felt like I've always wanted to be this way. | have absolutely no regrets.”

This writer also assessed for symptoms of mental illness such as depression, anxiety, or psychosis. He advised he
maintains a positive attitude and does not experience any anxiety. This writer does not observe any active mental
healthy symptoms (gender dysphoria, depression, anxiety, psychosis) and it appears Inmate Chambers is adjusting
adequately, engaging in healthy coping, and has a positive outlook on his sentence. No diagnosis will be given at this
time.

Inmate Chambers appears to have no acute mental illness and Is experiencing fairly normal adjustment to incarceration.

Generated 06/47/2019 44:22 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page i of 2
Case 1:17-cr-0 -
0396-WHP Document 116 Filed 03/22/21 Page 20 of 40

 

Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facllity: DAN Unit Team: ©
Date: 06/17/2019 13:19 Provider: Stacy, Rebecca PsyD

 

While he discusses some issues related to other inmates “getting used to me since I'm transgender,” these concems
have mostly subsided and he has developed positive ways of coping. Inmate Chambers maintains a positive attitude
and future orientation. He will be decreased to CARE1-MH at this time and is receptive of the cop-out system. Inmate
Chambers was reminded of how to contact Psychology Services in routine and emergency situations. He was receptive
of this information.

Diagnosis:
No Diagnosis, No Dx - Current

Completed by Stacy, Rebecca PsyD on 06/17/2019 14:22

Generated 06/4 7/2019 14:22 by Stacy, Rebacca PsyD Bureau of Prisons - DAN Page 2 of 2

 
Case 1:17-cr-0 -
0396-WHP Document 116 Filed 03/22/21 Page 21 of 40

 

Bureau of Prisons **SENSITIVE BUT UNCLASSIFIED”
Psychology Services
Clinical Intervention - Individual Therapy
Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: ©
Date: 06/17/2019 13:15 Provider: Stacy, Rebecca PsyD

 

Focus of Session
inmate Chambers was seen on today's date (6/4 7/419) for a CARE2-MH contact.

Subjective: inmate Chambers reported “Things have been good since {X inmate] left. She was the bane of my
existence. | get along with most everyone else. People that have a problem with me just don't talk to me. | can handle
that better than the bullying.” inmate Chambers stated he met with staff regarding bullying but “I had to walk a fine fine
since | don't want to get sent to protective custody. i'm not afratd here, but | don't like to be bullied," Inmate Chambers
then discussed his case and stated, "I think | put the guy away who screwed me. He got 4 months and was telling
everyone he'd never get any jail time."

Objective: Inmate Chambers was alert and oriented. He was calm and cooperative throughout the contact. Inmate
Chambers maintained good eye contact. Rapport was easily established and maintained. Inmate Chambers was
appropriately groomed and dressed. His speech was normal in rate, volume, and tone. He described his mood as
“pretty good,” which was congruent with his affect. Inmate Chambers’s thoughts were linear, logical, and goal-directed.
He appeared to have good judgment and insight. Inmate Chambers did not appear to be exhibiting symptoms of
psychosis such as delusions or natlucinations. He denied suicidal/homicidal ideation, plan, oF intent.

Supportive counseling was offered. Adjustment to ihe camp was evaluated. Healthy coping skills including visiting with
his wife, spending time with positive peers, and doing legal work were reviewed.

Progress/Pian

Inmate Chambers appears to have no acute mental illness and is experiencing fairly normal adjustment to incarceration.
While he discusses some issues related to other inmates "getting used to me since I'm transgender," these concems
have mostly subsided and he has developed positive ways of coping. Inmate Chambers maintains a positive attitude
and future orientation. He will be decreased to CARE1-MH at this time and is receptive of the cop-out system. Inmate
Chambers was reminded of how to contact Psychology Services In routine and emergency situations. He was receptive
of this information.

Diagnosis:

No Diagnosis, No Dx - Current

Completed by Stacy, Rebecca PsyD on 06/17/2019 14:17

Generated 06/17/2019 14:17 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 1 of 4

 
Case 1:17-cr- -
00396-WHP Document 116 Filed 03/22/21 Page 22 of 40

Bureau of Prisons “SENSITIVE BUT UNCLASSIFIED"

Psychology Services
Clinical Intervention - Individual Therapy

 

Inmate Name: CHAMBERS, JOHN Reg #: 79033-054

 

Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: ©
Date: 05/20/2019 10:15 Provider: Stacy, Rebecca PsyD
Focus of Session

inmate Chambers was seen on today's date (5/20/19) for a CARE2-MH contact.

ongoing issues at the camp with his peers accepting his transgender status. He
noted another inmate make an inappropriate remark during the line for lunch. Inmate Chambers advised, "I didn't look at
her. | said she was being disgusting and i didn't escalate it from there. This happened about a month ago. Yesterday, |
walked up to her and asked if she had a problem with me and she said no.” inmate Chambers discussed how some
inmates are shunning him, likely due to listening to other inmates talk badly about him. He reported he spends time with
peers of all races and ages and “most everyone likes me." Inmate Chambers discussed his continual engagement in

positive activities and consistent optimistic mood.

Subjective: Inmate Chambers discussed

Objective: Inmate Chambers was alert and oriented. He was calm and cooperative throughout the contact. Inmate
aintained. Inmate Charnbers was

Chambers maintained good eye contact. Rapport was easily established and m
appropriately groomed and dressed. His speech was normal In rate, volume, and tone. He described his mood as
okay," which was congruent with his affect. Inmate Chambers’s thoughts were linear, logical, and goal-directed. He
appeared to have good judgment and insight. Inmate Chambers did not appear to be exhibiting symptoms of psychosis

such as delusions or hallucinations. He denied sulcidalfhomicidal ideation, plan, or intent.

Intervention(s)

Supportive counseling was
uncomfortable situations {.e., not escalating the situation, confronting peers |
internalizing negative comments, maintaining a positive attitude, calling/writing his wife). This w

Chambers discussed how he is projected onto by others.

Progress/Plan

Inmate Chambers will maintain his CARE2-
adjustment concems. inmate Chambers was reminded of how to contact

situations. He was receptive of this information.

offered. This writer and Inmate Chambers discussed the positive ways he has handled
ater, spending time with positive peers, not
riter and Inmate

MH status and he will continue to be seen for rapport building and
Psychology Services in routine and emergency

Diagnosis:
No Diagnosis, No Dx - Current

Completed by Stacy, Rebecca PsyD on 05/20/2019 10:56

Generated 05/20/2018 10:56 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 1 af 1

 
Case 1:17-cr-00396-
396-WHP Document 116 Filed 03/22/21 Page 23 of 40

Bureau of Prisons “SENSITIVE BUT UNCLASSIFIED™

 

 

 

Psychology Services
CCARE Team Note
Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: C
Date: 05/07/2019 13:23 Provider: Stacy, Rebecca PsyD
Participants

Chief Psychotogist

FIT Coordinator

Resolve Coordinator

Staff Psychologist (primary clinician)

The following staff were invited, but elected not to attend: HSA, SOE, SOR, Chaplain, Social Worker, and Unit Team.

We currently do not have a Clinical Director on staff. The Chief Pharmacist has 4 current staff assist and the Skills
Coordinator and psychiatrist were on leave today.

Comments
Inmate Chambers was discussed today during this month's CCARE meeting. He currently does not have a mental
health diagnosis and is not prescribed psychotropic medication although was designated CARE2-MH prior to his
incarceration, likely due to his transgender status. Goals for current treatment have focused on rapport puilding,
attending sessions, and any adjustment concerns. inmate Chambers’ adjustment to incarceration has been largely
positive although there have been some concerns with peer respect, likely due to his transgender identification and
experience as 4 lawyer. Inmate Chambers has handled these challenges well and maintained a positive attitude, The
CCARE team decided to consider iowering his care level, given positive adjustment, overall stable mental health, and
engagement in positive activitles. This will be considered during his next appointment. No other recommendations are
offered at this time.

Diagnosis:
No Diagnosis, No Dx - Current

Completed by Stacy, Rebecca PsyD on 05/07/2019 13:33

Generated os/oTl2049 43:33 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 1 of 1
Case 1:17-cr-0 -
0396-WHP Document 116 Filed 03/22/21 Page 24 of 40

 

‘ ‘ Bureau of Prisons +SENSITIVE BUT UNCLASSIFIED”
Psychology Services
Clinical Intervention - Individual Therapy
Inmate Name- CHAMBERS, JOHN Reg #: 79033-054
Date of Birth; 09/08/1 954 Sex: F Facility: DAN Unit Team: ©
Date: 04/15/2019 11:13 Provider: Stacy, Rebecca PsyD —_

 

inmate Chambers was seen on today's date (4/1 5/19} for a CARE2-MH contact.

Subjective: Inmate Chambers discussed an incident over the weekend in which he felt bullied by another inmate.
Specifically, the other inmate (who is reportedly & lawyer) believed Inmate Chambers had his wife look her up and
spread rumors around the camp that the other inmate Is not truly a lawyer. inmate Chambers stated, "She just came at
me in the chow hall. Two other inmates had to hold her back. | didn't look her up, | just told people there is no dual
degree in finance and law. She told me | was disgusting several times. She said | was ugly and a freak. | felt like she
was watching me afterward. Waiting outside my dorm and making comments when | walked by." Inmate Chambers
stated, "| talked to some of the girls about it here and | think they talked with her because she has been fine today. She
hasn't sald anything to me, but she never did before either. I'm fine with that. | feel safe around her. # just don't want any
problems." Inmate Chambers reported she was called to the CO's office after the incident happened and stated to the
officer it was a disagreement. Inmate Chambers indicated, "She seems okay now. | just want to go home and not get
anyone in trouble or myself in trouble. 1 decided this is ail on her. Its her ignorance and confusion."

Objective: Inmate Chambers was alert and oriented. He was calm and cooperative throughout the contact. Inmate
Chambers maintained good eye contact. Rapport was easily established and maintained. Inmate Chambers was
appropriately groomed and dressed. His speech was normal in rate, volume, and tone. He described his mood as
"better now," which was congruent with his affect. Inmate Chambers's thoughts were linear, logical, and goal-directed.
He appeared to have good judgment and insight. inmate Chambers did not appear to be exhibiting symptoms of
psychosis such as delusions or pallucinations. He denied suicidal/homicidal ideation, plan, or Intent.

Supportive counseling was offered. This writer and Inmate Chambers discussed the incident over the weekend and his

goals of keeping a low profile, returning to the community, maintaining a strong relationship with his wife, and keeping a
positive attitude. This writer praised Inmate Chambers for maintaining 4 calm attitude throughout the incident. Healthy
coping skills including talking to positive peers, visiting with his wife, and engaging in recreation were reviewed.

Progress/Plan

Inmate Chambers will maintain his CARE2-MH status and will continue to be seen for individual sessions focusing on
adjustment to incarceration and positive coping skills. Inmate Chambers was reminded of how to contact Psychology
Services in routine and emergency situations. He was receptive of this Information. ‘

Diagnosis:

No Diagnosis, No Dx - Current

Completed by Stacy, Rebecca PsyD on 04/15/2019 41:28

Generated 04/15/2019 11:28 by Slacy, Rebecca PsyD Bureau of Prisons - DAN Page i of 4

 
Case 1:17-cr-0 -
0396-WHP Document 116 Filed 03/22/21 Page 25 of 40

 

 

Inmate Name: CHAMBERS, JOHN Regt 7903-054

 

 

Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team. ©
Date: 03/14/2019 13:27 Provider: Stacy, Rebecca PsyD
Diagnosis:

 

No Diagnosis, No Bx - Current

Completed by Stacy, Rebecca PsyD on 03/11/2019 15:14

Generated 03/1 442019 15:14 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 2 of 2
 

Bureau of Prisons +*SENSITIVE BUT UNCLASSIFIED™
Psychology Services
General Administrative Note
Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: C
Date: 03/11/2019 13:27 Provider: Stacy, Rebecca PsyD _

 

 

Comments

The case manager approached the Chief Psychologist and reported inmates are concerned about Inmate Chambers
hygiene. This writer met with Inmate Chambers for an intake sereening on today's date and his hygiene was discussed.

Inmate Chambers reported (due to his size) having a hard time cleaning himself after using the toilet. He indicated he
nas found “favorite toilets” to do so. He stated he is taking several showers per day. Inmate Chambers also noted he
didn't realize he could change his uniform throughout the day or inte another outfit after hours (thought he would get in
trouble). He stated he Is generally a hoUsweaty person and his hormones/dorm temperature amplify this. He indicated
he did not realize he can change his bed sheets on a certain day. inmate Chambers also raported his roommate
"doesn't like me” and has threatened to move oF have him moved.

This writer belleves inmate Chambers he is attempting to adjust to a new environment and needs time to do so. No

hygiene recommendations were given at this time and no serious mental illness Is apparent,

Completed by Stacy, Rebecca PsyD on 03/11/2019 13:53

Generated 03/1 4/2019 13:53 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 1 of 1
/ /

Bureau of Prisons **SENSITIVE BUT UNCLASSIFIED

Psychology Services
Diagnostic and Care Level Formulation

 

 

Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: ©
Date: 03/14/2019 43:27 Provider: Stacy, Rebecca PsyD

 

Inmate Chambers reported he was born and raised in New York. He stated he has been married for 22 years and does
not have children. He advised his wife is his most positive support.

Inmate Chambers eamed is GED in 1974. On June 8, 1980, Inmate Chambers received a Bachelor of Arts degree from
City College in New York. In 1983, Inmate Chambers graduated from Temple University Beasley School of Law. On July
30, 1984, Inmate Chambers pecame a licensed attorney and was admitted to practice law In New York State. He last
worked as a lawyer.

inmate Chambers reported history of sexual abuse by two men at age 6 (separate instances). One was an ongoing
occurrence and the other was 4 one-time situation. Inmate Chambers was offered programming in Resolve and declined
to participate.

Inmate Chambers reported this is his first incarceration. He is transgender female to male. Inmate Chambers reported
he transitioned to a male name in 2000 and In the same year, had a mastectomy. Inmate Chambers continues to have
femate genitalia. He has taken hormones on 4 regular basis for numerous years and continues to have active
prescriptions while Incarcerated.

inmate Chambers discussed his adjustment to incarceration and noted some normal issues with his roommates and
getting used to hygiene in prison {i.e., bed linen changing times, wheniwhere he can change out of his uniform and into
sweatpants). He noted he feels accepted by most of his peers and comfortable around the women at the camp. Inmate
Chambers reported engaging in healthy coping skills on a regular basis including talking to his wife, reading, and
meeting new people.

In formulating @ diagnosis, reconcile discrepancies between diagnostic impressions.
(X) NIA. There is no discrepancy between diagnostic impressions in the record.
() Discrepancies with past BEMR diagnoses were identified and resolved. See diagnostic formulation below.

(} Discrepancies between current Psychology-rendered and Health Services-rendered BEMR diagnoses were noted
put were unable to be resolved due to differing clinical opinions. See diagnostic formulation below.

inmate Chambers was designated CARE2-MH prior to his arrival at FPC-DAN. He was interviewed for possible gender
dysphoria. inmate Chambers reported he has felt like he wanted to be male since "I can remember.” He noted, "t always
felt out of place. In women's dressing rooms, | turned around because | felt like | was invading thelr privacy. | waited
until | was 46 to transition. | had a supportive wife and knew It was the right time. | feel good about the person | am now
and | felt like I've always wanted to be this way. { have absolutely no regrets."

This writer aiso assessed for symptoms of mental iliness such as depression, anxiety, or psychosis. He advised he
maintains a positive attitude and does not experience any anxiety. This writer does not observe any active mental
healthy symptoms (gender dysphoria, depression, anxiety, psychosis) and it appears Inmate Chambers is adjusting
adequately, engaging In healthy coping, and has a positive outlook on his sentence. No diagnosis will be given at this
time.

inmate Chambers was designated CARE2-MH prior to his arrival at FPC-DAN. This classification will remain in an
abundance of caution and in order to ensure positive adjustment to incarceration and stable mental health.

Generated 03/1 472019 15:14 by Stacy, Rabacca PsyD Bureau of Prisons - DAN Page 1 of 2
Case 1:17-cr-00396-
96-WHP Document 116 Filed 03/22/21 Page 28 of 40

‘ Bureau of Prisons “SENSITIVE BUT UNCLASSIFIED”

Psychology Services
Risk of Sexual Victimization

 

 

Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: ©
Date: 03/11/2019 13:27 Provider: Stacy, Rebecca PsyD

Comments.

Inmate Chambers reported history of sexual abuse by two men at age 6 (separate instances). One was an ongoing
ocourrence and the other was a one-time situation.

Based on the PREA Intake Objective Screening instrument conducted by Unit Team inmate Chambers was identified
as:

( X) History of prior sexual victimization

(x) Criminal History is exclusively nonviolent

(X) First incarceration

( ) Prior convictions for sex offense against adult/child
(X) Perceived LGBT or gender non-conforming

{ } Small physical stature

{ } Under 21 yrs old, older than 65 yrs old

( } Hxof developmental/mentalimedical disabilities

{ } Being at risk based on cumulative factors

{ } Other:

Protective factors were also reviewed and the following were noted:

() Multiple incarcerations without history of victimization

() No history of childhood sexual victimization

(X) Large bultd

(X) Over 21 years old

{ ) Assertive presentation

() Violent criminal history

{X)No developmental/mentalimedical disabilities

(X}No current mental health concems, inciuding excessive worry about sexual victimization
() Does not self-identify as LGBT

(X) Denies being fearful of general population

() Other:

Findings

As required by PS 5324.12 Sexually Abusive Behavior Prevention and Intervention Program, Inmate Chambers was
seen by Psychology Services on today's date and was offered follow-up per their above noted risk factors.

Based on this clinical assessment, the inmate is considered at this time to be at:

(X) Low Risk of Victimization at this facility. There are no recommends regarding housing, work, Or education
assignments

) Moderate Risk of Victimization. The Unit Team and Correctional Staff have been notified regarding Psychology
staffs recommendations that the inmate not be housed with any Inmates identified as at risk for sexual abusiveness.
Psychology also recommends 4 greater javel of supervision regarding work and education assignments.

) High Risk of Victimization, It is recommended this inmate be housed in the Special Housing Unit in accordance with
p5324.12 until Correctional Services and Program staff can assess the appropriateness of placement on the general
compound at this facility. This inmate should not be housed with any inmates judged to be at increased risk for sexual
abusiveness.

Generated 03/11/2019 15:16 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 1 of 2
Case 1:17-cr-00396-
396-WHP Document 116 Filed 03/22/21 Page 29 of 40

 

Inmate Name: CHAMBERS, JOHN Reg #:  -79033-054
Date of Birth: 09/08/1954 Sex: F Facility, DAN Unit Team: ©
Date: 03/41/2019 13:27 Provider: Stacy, Rebecca PsyD

 

inmate was informed of the Federat Bureau of Prison's Zero Tolerance policy regarding sexual abuse and how to report
incidents of sexual abuse to staff both inside and outside of the facility.

Inmate was offered participation in the Resolve Program and declined interest.
Inmate Chambers was informed on how to reach Psychology Services should a need arise. No follow-up necessary at

this time.

Completed by Stacy, Rebecca PsyD on 03/11/2019 15:16

Generated 03/11/2019 15:16 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 2 of 2
Case 1:17-cr-00396-
96-WHP Document 116 Filed 03/22/21 Page 30 of 40

 

Bureau of Prisons SENSITIVE BUT UNCLASSIFIED™
Psychology Services
Intake Screening
Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: ©
Date: 03/11/2019 12:31 Provider: Stacy, Rebecca PsyD

 

Timits of Confidentiality
Limits of confidentiatity wers reviewed with Inmate Chambers. She expressed an understanding of the limits of confidentiality
and consented to be interviewed accordingly.

Inmate Chambers was made aware of the BOP's Sexual Assault Prevention Policy and expressed an understanding of this
policy.

Data Source(s)
The following data sources were reviewed in conjunction with this initial Intake Evaiuation: Seif-Report, PSR, SENTRY.

Mental Health History and Current Symptoms
No history of mentat health issues was noted.

No history of prior mental health treatment was noted.

No current mental health symptoms were noted.

No suicidal ideation, attempts, or self-harm were noted.
Substance Abuse

No history of substance abuse was noted.

No history of substance abuse treatment was noted.

Sex Offenses
No sexual offense convictions were noted.

No history of sexual predation in a correctional setting was noted.

Relevant Psychosocial History
Noteworthy psychosocial issues: Marital/Family History, Educational History, Employment History, History of Sexual
Victimization.
inmate Chambers reported he was porn and raised in New York. He stated he has been married for 22 years and does not
have children. He advised his wife is nis most positive support.

inmate Chambers eared is GED in 4974. On June 8, 1980, Inmate Chambers received a Bachelor of Arts degree from
City College in New York. In 4983, Inmate Chambers graduated from Temple University Beasley School of Law. On July
30, 1984, Inmate Chambers became a licensed attomey and was admitted to practice law in New York State. He last
worked as a lawyer.

Inmate Chambers reported history of sexual abuse by two men at age 6 (separate instances). One was an ongoing,
occurrence and the other was a one-time situation. Inmate Chambers was offered programming in Resolve and declined
to participate.
Adjustment to Incarceration
Adjustment to incarceration concerns were identified: First incarceration.
Inmate Chambers reported this is his first incarceration. He is transgender female to male. inmate Chambers reported he
transitioned to a male name in 2000 and in the same year, had a mastectomy. inmate Chambers continues to have female
genitalia. He takes hormones on a reguiar basis.
Findings
Care Level: CARE2-MH
Inmate Chambers was designated CARE2-MH prior to his arrival at FPC-DAN, This classification will remain in an abundance
of caution and in order to ensure positive adjustment to incarceration and stable mental health.

Recommendations
The following psychological services are recommended: Mental Health Treatment Program, Follow-Up Appointment.

Given his history of sexual abuse, inmate Chambers was offered participation in the Resolve Program and declined at this
time.

Given his CARE2-MH status, an appointment will be scheduled for next month.

Generated 03/1 4/2019 14:28 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page 1 of 2

 
Case 1:17-cr-00396-WHP Document 116

Filed 03/22/21 Page 31 of 40

 

Inmate Name: CHAMBERS, JOHN
Date of Birth: 09/08/1954

Date: 03/11/2019 12:31
Completed by Stacy, Rebecca PsyD on 03/41/2019 14:28

Sex: F Facility: DAN
Provider; Stacy, Rebecca PsyD

Generated 03/4 4/2019 44:26 by Stacy, Rebecca PsyD

Reg #: 79033-054
Unit Team: ©

Bureau of Prisons - DAN

Page 2 of 2

 
Case 1:17-cr-00396-
396-WHP Document 116 Filed 03/22/21 Page 32 of 40

 

 

 

 

Bureau of Prisons “SENSITIVE BUT UNCLASSIFIED*
Psychology Services
Mental Health Services
Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 99/08/1954 Sex: F Race: WHITE Facility: DAN
Open Date: 03/11/2019 Closed Date: 06/1 8/2019 Status: Complete Discussed: Yes
PGI Title: Other Mental Health Service
Status: Complete Last Updated: 06/18/2019 Last Provider: Stacy, Rebecca PsyD
Problem: Inmate Chambers was designated CARE2-MH prior to his arrival to FPC-DAN, like due to FtoM
transgender status.
Goal: Ensure adequate adjustment to incarceration

Interventions: -Attend monthly CARE2-MH sessions
-Process any issues that arise

-Develop rapport
-Discuss home lifeftransition back into the community
Progress Notes:
Symptoms Eliminated Date: 06/18/2019 Provider: Stacy, Rebecca PsyD

Inmate Chambers continues to exhibit lack of mental health symptoms. He had adjusted adequately to incarceration
although has some concems related to feeling bullied by others. In response to these situations, he has remained
calm and maintains his assertiveness. He engages with positive peers and visits with his wife every weekend. This
writer and Inmate Chambers agreed his needs are better served via cop-out rather than ongoing sessions. Reduced
to CARE1-MH at this time.
Comments:
Inmate Chambers continues to exhibit lack of mental health symptoms. He had adjusted adequately to incarceration
although has some concerns related to feeling bullied by others. In response to these situations, he has remained calm and
maintains his assertiveness. He engages with positive peers and visits with his wife every weekend. This writer and Inmate
Chambers agreed his needs are better served via cop-out rather than ongoing sessions. Reduced to CARE1-MH at this

time.

Generated 06/18/2019 08:06 by Stacy, Rebecca PsyD Bureau of Prisons - DAN Page i of 4
Case 1:17-cr-00396-
96-WHP Document 116 Filed 03/22/21 Page 33 of 40

 

Bureau of Prisons SENSITIVE Buy UNCLASSIFIED”
Psychology Services
Brief R&D Screening
Inmate Name: CHAMBERS, JOHN Reg #: 79033-054
Date of Birth: 09/08/1954 Sex: F Facility: DAN Unit Team: ©
Date: 02/27/2019 15:27 Provider: Seaton, Jessica Phb/Chief _—

 

Inmate has no mental health history. He denies past suicidal ideation, plan, or intent. He is a transgender (female to
male), but does not meet criteria for Gender Dysphoria. He arrived as a voluntary surrender already coded as MH Care
2 and so will initially receive monthly sessions from psychology services.

Mental Status.

CHAMBERS presented as calm and cooperative. His thought process was clear and rational, he denied any suicidal
ideation, plan, oF intent. No evidence of mood or thought disorder. He was oriented in all spheres.

Due to CHAMBERS having transitioned to a male 20 years ago, he has a very masculine appearance~ to include a full
beard. His female genitalia remain in tact, which Is why he was designated to a female facility. CHAMBERS
acknowledged feeling relleved that he will be among famates as he felt he may be unsafe around male inmates, since
he has female genitalia. Writer spent some time educating inmate on the daily routine of the Camp and how he would
receive male commissary items, a5 well as male undergarments. Inmate was informed that staff and inmates may
appear startled at first glance, as he walks around the female Camp, but that staff will remain professional and inmates
will likely welcome him.

He was Informed on how to report should he feel harassed or discriminated by either staff of inmate. He Is cleared for
general population.

Inmate is cleared for general population. He will be seen within 14 days for his reguiat psychology intake screening.
CHAMBERS was informed on how to reach psychology services, should a need arise in the interim.

Completed by Seaton, Jessica PhD/Chief Psychologist on 02/27/2019 15:34

Generated 02/27/2019 15:34 by Seaton, Jassica phD/Chief Bureau of Prisons - DAN Pago 1 of 4

 
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 34 of 40

 

Exhibit B
Case 1:17-cr-0 -
0396-WHP Document 116 Filed 03/22/21 Page 35 of 40

 

PPG7 Page | of 1
pANcP 606.00 * cEMALE CUSTODY CLASSIFICATION FORM ‘ 10-15-2019
pace O01 oF 001 10:29:03
(A) IDENTIFYING DATA
reG NO..: {79033-054 ORM DATE: 05-30-2019 ORG: DAN
NAME...) CHAMBERS, JOHN
MGTV: NONE
puB SFTY: NONE oe MVED:
(By BASE. SCORING
DETAINER: (0) NONE GEVERITY «+00: » (3) MODERATE
MOS REL.: 7 CRIM HIST score: (00) 9 POINTS
ESCAPES.: (0) NONE VIOLENCE..++++- : (0) NONE
VOL SURR: (3) VOL SURR AGE CATEGORY...1 (0) 55 ANP OVER
epuc LEV: (0) VERFD HS DEGREE/GED DRUG/ALC ABUSE.: (0) NEVER/>5 YEARS

 
  

aie

TIME SERVED...-- © (4) 26-75% PROG PARTICIPAT: (2) GOOD

LIVING SKILLS..+: (1) AVERAGE TYPE DISCIP RPT; (5) NONE
EREQ DISCIP RPT.: (3) NONE FAMILY /COMMUN. « + (4) Good

ee LEVEL AND CUSTODY SUMMARY ~77—
BASE c VARLANCE SEC TOTAL SCORED LEV MGMT SEC LEVEL CUSTODY CONSIDER

0 MINIMUM N/A ouT DECREASE

 
 

G0005 TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

ee ongg/SRNTRY/JIPP030.do 10/15/2019
Case 1:17-cr-00396-
96-WHP Document 116 Filed 03/22/21 Page 36 of 40

 

 

PPG7 Page 1 of 1
pancp 606.00 * FEMALE CUSTODY CLASSIFICATION FORM * 10-15-2019
PAGE 001 OF 001 10:29:03
(A) IDENTIFYING DATA
REG NO..: [79033-054 FORM DATE: 05-30-2019 ORG: DAN
NAME....: CHAMBERS, JOHN
MGTV: NONE
PUB SFTY: NONE MVED:
(B) BASE SCORING
DETAINER: (0) NONE SEVERITY. + eee? » (3) MODERATE
MOS REL.: 7 CRIM HIST SCORE: (00) 0 POINTS
ESCAPES.: (0) NONE VIOLENCE... +05! - (0) NONE
VOL SURR: (3) VOL SURR AGE CATEGORY.--: (0) 55 AND OVER
epuc LEV: (0) VERFD HS DEGREE/GED DRUG/ALC ABUSE.: (0) NEVER/>5 YEARS
. iGehFIEUSTO SORTING:
TIME SERVED.--++* - (4) 26-75% PROG PARTICLPAT: (2) GOOD
LIVING SKILLS..--: (1) AVERAGE TYPE DISCIP RPT: (5) NONE |
EREQ DISCIP RPT.: (3) NONE - EAMILY/COMMUN. . » (4) GOOD

--- LEVEL AND CUSTODY SUMMARY ~~~

  
 
 

BASE ,GUBIE,VARLANCE SEC TOTAL SCORED LEV GMT SEC LEVEL CUSTODY CONSIDER
0 # (“4 ) 0 MINIMUM N/A OUT ‘DECREASE
G0005 TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

err -v/T1 PP030.do0 10/15/2019
Case 1:17-cr-00396-WHP Document 116 Filed 03/22/21 Page 37 of 40

 

Exhibit C
Case 1:17-c
:17-cr-00396-W
HP Document 116 Filed 03/22/21 P
age 38 of 4Q

nbows? - The Atlantic

What Causes Beef Rai

  
 

?

Rambows

TAYLOR ORCI FEB 28, 2013

The USDA says "iridescent beef" is perfectly okay.

   

hm pustrude/ Friday Harbor. WA

e rainbows. The next time

drop everything,
fect time for

dn't be,

ames that ar
notice how many people
mit. tt would be a per
nbows shoul

ple are like moths to the fl

Peo

there's 4 rainbow outside,
even important things, to Instagra
aliens to take over Earth. Rainbows where ral

arm. Take beef, for example.

however, cause al
foregone a package of

you eat beef)
d beef was slightly

because sai
seen a package of

s have you (if

for a different package

' eat beef, perhaps you've

How many time

sliced roast beef

iridescent? If you don

ate com/health/ nner afb nnses beFspown799°8 5/1/2019
yy age Sow Dak EER vente aaa 4 meee
.
"

said rainbow meat and it reminded you why you no longer eat it. he .
Internets are clogged with threads like, "Why does deli roast beef

look like a rainbow?,” and the ever gravid concern, "Subway shiny
roast beef?" And while everyone should be spared
urbandictionary.com's definition of what a “Beef Rainbow" is, the
truth of the matter is, there's nothing inherently wrong with rainbow
meat.

Beef rainbows aren't a sign of spoiled, tainted, or (sorry) magical
beef. There's enough speculation over the integrity of rainbow beef
that the USDA's website has a section on "Iridescent Color of Roast
Beef" near similar topics like "What does ‘natural?’ mean" and "what
is beef?" According to the USDA, "When light hits a slice of meat, it
splits into colors like a rainbow.” This is something called a
"diffraction grating,” essentially what happens when light waves bend
or spread around a surface and create a pattern. It's the same thing
that happens to make rainbows on the surface of a DVD. It's
understandable that folks mistake diffracted light as a sign of
spoilage, especially since the main color created by meat diffraction
gratings is green. There is a reason Why in Dr. Seuss's Green Eggs
and Ham, the central conflict of the protagonist is his strong

apprehension against eating green meat.

Speaking of ham, beef is not the only meat known to have rainbows.
Lowever, when cooked beef is sharply sliced against the grain of the
muscle fiber, this, coupled with the moisture in the beef, creates an
excellent surface for producing rainbows. "In my opinion,” Dr.
Thomas Powell, Executive Director of the American Meat Science
Association, told me, “The reason st shows up in roast beef is because
the cuts of meat that are used in most roast beef are more prone to
jridescence, particularly in the round," hence the reason why the
USDA singles out roast beef as being especially colorful.

bitns/ Www theatlantic.com/health/ archive/201 3/02/what-causes-beeF-rainbows!279 534/ 5/17/2019
     

 

RECEIVED
SDNY PRO SE CFFE

vA

qa
DRT MAR LQ PH & Lu

 

"25
“45 1404) 008 - KNGS

yun % 040
Jie] SSPID yS4ld

Ow

#

5
Ss x
=z

|
alt
c=]?
<A} w
=|
sj;v

Lol, wut

eriled OSM

   

<n oe

eS Ee 40 of

  

 

 
